IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT NASHVILLE                   FILED
                                                                        July 23, 1998
ALFRED E. GRIZZELL,                            )
                                               )   C.C.A. NO. 01C01-9709-CR-00409
                                                                   Cecil W. Crowson
       Appellant,                              )
                                                                 Appellate Court Clerk
                                               )   DAVIDSON COUNTY
VS.                                            )   (No. B-7976 & B-7977 Below)
                                               )
STATE OF TENNESSEE,                            )   The Hon. Seth Norman
                                               )
       Appellee.                               )   AFFIRMED PURSUANT TO RULE 20
                                               )   (Denial of Post-Conviction Relief)




                                         ORDER



              This matter is before the Court upon the state's motion to affirm the judgment

of the trial court pursuant to Rule 20, Rules of the Court of Criminal Appeals. The

petitioner is appealing the trial court's denial of his petition for post-conviction relief and

opposes the state’s motion.



              From a review of the record, the pleadings, and this Court’s previous

opinions, it is clear that the trial court properly granted the state’s motion to dismiss.

Specifically, all but one of the issues presented in this appeal have been previously

determined, see T.C.A. § 40-30-206(h). Moreover, the appellant’s remaining issue in

which he claims that appellate counsel was ineffective by failing to raise certain issues on

direct appeal is also without merit. The issues which the petitioner claims appellate

counsel should have raised on direct appeal were raised by the petitioner in a pro se

supplemental brief. This Court considered the issues in the supplemental brief and held

that they were without merit. See State v. Alfred Eugene Grizzell, No. 85-56-III, Slip Op.

at 12 (Tenn. Crim. App., at Nashville, Sept. 27, 1985), perm. to app. denied, (Tenn. Nov.

25, 1985). In order to succeed on an ineffective assistance claim, a petitioner must show

that the deficiencies of counsel "actually had an adverse effect on the defense." Strickland

v. Washington, 466 U.S. 668, 693, 104 S. Ct. 2052, 2067 (1984). Here, the petitioner has

failed to show prejudice.



              IT IS, THEREFORE, ORDERED that the judgment of the trial court is
affirmed pursuant to Rule 20, Tennessee Court of Criminal Appeals Rules. The petitioner

being indigent, costs are taxed to the state.



                                                  _____________________________
                                                  DAVID H. WELLES, JUDGE

CONCUR:


_____________________________
JERRY L. SMITH, JUDGE


_____________________________
THOMAS T. WOODALL, JUDGE




                                            -2-